Citation Nr: 1341783	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 40 percent benefit level for VA educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill).  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from October 2002 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A review of the Virtual VA paperless claims processing system reveals VA treatment records, however they are not pertinent to the issue on appeal because it is an education benefits claim.  Further, this case is being remanded for further development.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claim. 

In a February 2012 statement, the Veteran informed VA that he wanted Disabled American Veterans to be his representative for his educational assistance benefits claim, but that he wished to retain a private attorney for his other claims.  The Board sent the Veteran a letter in November 2013 to clarify his wishes regarding representation as there was no VA Form 21-22 or VA Form 22-22a of record for either representative in connection with this claim.  In the letter the Veteran was presented with a variety of choices regarding representation and was informed that the Board would delay review of his case for 30 days in order to provide him the opportunity to decide and submit the appropriate paperwork.  He was also informed that if the Board did not hear from him within 30 days of the date of the letter, the Board would assume that he wished to represent himself in this appeal.  No response to the November 2013 letter was forthcoming.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In his March 2010 Notice of Disagreement (NOD), which was submitted on a VA Form 9, the Veteran stated that he wished to have a hearing before a Veterans Law Judge at his local VA RO.  Although he later submitted an April 2011 VA Form 9 to substantiate his appeal and did not elect a hearing, there is no evidence of record that the Veteran actively desires to cancel his March 2010 hearing request.  As the Veteran has requested a Travel Board hearing, but none has been scheduled, he is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2012).  The claims file must be remanded to the RO so that a Travel Board hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the appropriate RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


